Title: To Alexander Hamilton from Campbell Smith, 30 March 1800
From: Smith, Campbell
To: Hamilton, Alexander


          
            Sir
            Philadelphia March 30th. 1800
          
          I have the honor to acknowledge the receipt of your very obliging letter of the 23d inst and beg you to believe that I shall ever highly appreciate this testimonial of your friendly attention—
          When I last wrote you I despaired of any thing like the slightest personal accommodation in this quarter, and determined to suffer in silence untill the proper opportunity should have occurred to gratify my feelings—under this impression I had written to a venerable parent from whose prompt liberality I have before and been compelled on similar occasions to desire the necessary pecuniary recourses for my comfort, and had been gratified so far as to enable me to meet the order of March—and have received in answer a letter couched in such terms as demands for the gratification of his feelings a resignation of my commission—this I am rather unwilling immediately to accede to, for certain reasons which you no doubt will readily conjecture—
          My Bill for compensation for my services as Judge Advocate under General Wayne has passed both houses of Congress, and was sent on Friday to the President—I am in hopes it will be returned tomorrow—& I trust I shall not be deemed guilty of an infringement of my orders, if I wait a day or two here for the receipt of the money, part of which is anticipated in the City—the papers are in such forwardness with the accountant, that unless some impediment is thrown in the way, a few hours after the official receipt of the Law, will only be necessary to accomplish the settlement of the account
          I have written to Major General Pinckney and to Lieut. Col. Butler letters explanatory of my situation—and shall avail myself of the first moment when circumstances will permit to proceed to Harpers Ferry—where I anticipate however unwillingly, the close of my military career, at least for the present war—
          With the hope that I may not have been deemed troublesome to you, and the warmest gratitude for your polite attention I remain With the highest consideration Sir your most obedt Servt
          
            Campbell Smith
          
          Honble Major Genl Hamilton
        